Citation Nr: 0811441	
Decision Date: 04/07/08    Archive Date: 04/23/08

DOCKET NO.  03-36 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a left ankle 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to an initial disability rating in excess of 
10 percent for recurrent right ankle strains.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a June 2003 
rating decision of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Atlanta, Georgia in which 
the RO 
(1) denied service connection for a bilateral ankle disorder 
and (2) found that new and material evidence had not been 
submitted to reopen a previously denied claim of entitlement 
to service connection for a low back disorder.  The 
appellant, who had active service from June 1976 to August 
1980, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

In a May 2006 decision, the Board reopened the appellant's 
low back disorder claim and remanded the appellant's claims 
of entitlement to service connection for (1) a bilateral 
ankle disorder and (2) a low back disorder for further 
development.  Subsequent to the completion of this 
development, the RO granted service connection for recurrent 
right ankle strains (hereinafter referred to as a "right 
ankle disorder") and assigned a 10 percent evaluation 
effective May 16, 2001. See August 2007 rating decision.  
However, the RO continued to deny service connection for (1) 
a left ankle disorder and (2) a low back disorder. September 
2007 Supplemental Statement of the Case.  Thereafter, the 
appellant's service connection claims were recertified to the 
Board for additional review.  

The Board observes that the appellant submitted a statement 
that was received in January 2008 in which he disagreed with 
the 10 percent disability rating assigned to his service-
connected right ankle disorder. See appellant's statement, 
pgs. 3-4.  The Board finds that this statement constitutes a 
Notice of Disagreement to the 10 percent disability rating 
assigned in the August 2007 rating decision.  Therefore, this 
issue will be addressed in the REMAND portion of this 
decision.  In addition, the Board finds that additional 
development is necessary in regards to the appellant's claim 
of entitlement to service connection for a low back disorder.  
As such, this claim is also REMANDED to the RO via the 
Appeals Management Center ("AMC") in Washington, DC.  VA 
will notify the appellant if further action is required on 
his part.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim of entitlement to 
service connection for a left ankle disorder has been 
obtained.

2.  Competent medical evidence of record indicates that 
recurrent left ankle sprains are of service origin. 


CONCLUSION OF LAW

Recurrent left ankle sprains were incurred during active 
service. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 ("VCAA") that became 
law in November 2000.  The VCAA provides, among other things, 
that VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by VA.  The VCAA also 
requires VA to assist a claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2007).

In this case, a letter dated in May 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal in regards to his claim of 
entitlement to service connection for a left ankle disorder, 
the appellant cannot be prejudiced by any deficiency, if any, 
in the notice and assistance requirements of the VCAA.  As 
such, the Board will dispense with any further discussion of 
the VCAA and will proceed to the merits of the issue.  

B.  Entitlement to service connection for a left ankle 
disorder

The appellant contends that he is entitled to service 
connection for a left ankle disorder on the basis that (1) he 
injured his left ankle in service, (2) he developed medical 
problems with his left ankle in service as a result of his 
injuries in service, and (3) that he has continued to 
experience problems with his left ankle since he separated 
from service. See October 2003 statement in support of claim.  
Having carefully considered the appellant's claim in light of 
the entire record and the applicable law, the Board 
concludes, as will be explained below, that the more 
persuasive and credible evidence supports the appellant's 
claim; and as such, the appeal for service connection for a 
left ankle disorder will be granted.   

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2007).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service. 38 C.F.R. §§ 3.303, 3.304.  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, 
(2) medical evidence, or in certain circumstances, lay 
testimony, of an in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in-
service disease or injury. Pond v. West, 12 Vet. App. 341 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

With regard to the first element necessary for a grant of 
service connection (medical evidence of a current 
disability), the medical evidence of record indicates that 
the appellant has been currently diagnosed with recurrent 
sprains/strains of the bilateral ankles. March 2007 VA 
medical opinion, p. 3.  This diagnosis constitutes a current 
disability for VA purposes and fulfills the requirements of 
the first element for service connection. See August 2007 
rating decision (RO granted service connection for recurrent 
right ankle strains).  

In regards to the second element of the service connection 
test (evidence of an in-service incurrence or aggravation of 
an injury or disease), the Board observes that the 
appellant's service medical records reveal that he 
sprained/strained his ankles several times during his period 
of service. See service medical records dated in July 1976, 
October 1976, November 1976, December 1976 and January 1977.  
Regarding these injuries, the records specifically document 
at least one instance in which the appellant sprained his 
left ankle (rather than his right ankle) in December 1976.  
Another service medical record dated in October 1976 also 
reveals that the appellant sprained an ankle, but does not 
state which ankle was injured.  Based upon this evidence, the 
Board finds that the second element of the service connection 
test has been met.  Thus, the sole question remaining for the 
Board to answer is whether the last element of the 
requirements to establish service connection, medical 
evidence of a nexus between the current disability and the 
in-service disease or injury, has been fulfilled.  
  
Post-service medical records reveal that the appellant 
injured his left ankle while playing basketball in May 1987; 
and that he was treated at an emergency room after twisting 
his left ankle in March 2001. See May 1987 treatment record; 
March 2001 Florida Regional Medical Center records.  X-rays 
of the left ankle taken in March 2001 indicated that the 
appellant did not have an acute fracture of that ankle; 
however, the examiner noted that the ankle had a smooth, 
round ossicle density over the medial malleolus. March 2001 
Florida Regional Medical Center records, p. 1.  No additional 
post-service treatment records pertaining to the appellant's 
left ankle are contained in the claims file.  Acknowledging 
the lack of medical evidence indicating ongoing treatment for 
ankle problems post-service, the appellant and his wife 
submitted statements in which they reported their 
observations of the appellant's ankle problems since his 
service discharge.  These statements indicate that after his 
discharge from service, the appellant continued to experience 
symptoms of weakened ankles, swelling of the ankles after 
prolonged standing and deformity of both ankles, symptoms the 
appellant and his spouse attributed as being due to the ankle 
sprains the appellant experienced during service. See October 
2003 statements in support of claim.  The statements also 
reported that the appellant treated his post-service ankle 
sprains himself with ace wraps, cold packs and ibuprofen. Id.    

Additional medical evidence contained in the claims file 
pertinent to this claim consists of a November 2001 VA 
examination report and a March 2007 VA medical opinion.  
During his November 2001 examination, the examiner obtained a 
history from the appellant and also performed a physical 
examination, absent a review of the appellant's claims file. 
See November 2001 examination report.  Since the appellant's 
claims file was not available, the examiner reported that he 
could not comment on the appellant's ankle conditions that 
were present in service. Id., p. 3.  However, he stated that 
the appellant had pain on motion in the area of the anterior 
fibula-talar ligament of each ankle at the time of the 
examination; with intact range of ankle motion, associated 
good muscle strength and the ability to raise his heels. Id.  
After receiving the claims file, the examiner reported that 
his review of the appellant's service medical records 
revealed that the appellant experienced acute ankle sprains 
in service and that x-rays taken in service showed an old 
avulsion fracture. Id., p. 4 (addendum).  He reported that x-
rays taken in conjunction with the November 2001 examination 
also reflected calcification adjacent to the medial margin of 
the right tibial metaphyses, which could reflect an old 
injury. Id.  He ultimately did not provide a diagnosis for 
the appellant's bilateral ankle pain or offer an opinion as 
to whether the appellant's ankle pain/disorder was related to 
the incidents noted in service.  As such, the Board requested 
a clarifying medical opinion. See May 2006 BVA decision.  
Such an opinion was associated with the claims file in March 
2007.  

In the March 2007 VA medical opinion, the VA examiner 
reported that he extensively reviewed the appellant's claims 
file. See March 2007 VA medical opinion, pgs. 2, 4.  The 
examiner referenced specific citations to evidence in the 
record he found to be pertinent to his opinion, to include 
(1) the appellant's documented ankle injuries in service, (2) 
his post-service ankle injuries and (3) the appellant's 
physical examination results of November 2001. Id., pgs. 2-3.  
Thereafter, the examiner diagnosed the appellant with 
recurrent sprains/strains of the bilateral ankles. Id., p. 3.  
In doing so, he found that it was at least as likely as not 
that the appellant's bilateral ankle sprains were related to 
his military service. Id. 

The Board finds the March 2007 VA medical opinion to be 
persuasive; and also concludes that it fulfills the third 
element of the requirements for service connection.  In this 
regard, the Board observes that the March 2007 opinion is 
uncontroverted by any medical evidence contained in the 
claims file; and specifically that the appellant's VA medical 
records do not rebut the examiner's conclusion.  Although the 
RO found the examiner's opinion to be unsubstantiated by the 
appellant's service records and the post-service medical 
evidence in the claims file, and thus continued to deny the 
appellant's claim, the Board disagrees with this assessment. 
See September 2007 Supplemental Statement of the Case.  In 
doing so, the Board presumes that the VA examiner took into 
consideration all of the evidence of record in formulating 
his opinion since his report indicates that a review of the 
claims file was extensively performed.  Even after taking 
those records into consideration, the examiner still opined 
that the appellant's left ankle disorder was related to 
service.  As such, the Board finds that (1) the appellant's 
service medical records were appropriately considered by the 
VA examiner and (2) the lack of post-service medical 
treatment in this case is not of such sufficient relevance 
that it undermines the VA examiner's opinion.  Therefore, 
service connection for a left ankle disorder is granted.


ORDER

Service connection for recurrent sprains of the left ankle is 
granted.




REMAND

A review of the record with respect to (1) the appellant's 
claim of entitlement to service connection for a low back 
disorder and (2) his request for an initial rating in excess 
of 10 percent for his service-connected right ankle disorder 
discloses a need for further development prior to final 
appellate review.  

As for the appellant's low back disorder claim, the Board 
observes that it requested a medical opinion in regards to 
the question of etiology of the appellant's back disorder and 
its relationship (if any) to his period of service in its 
prior decision. See May 2006 BVA decision, pgs. 7-11.  
Specifically, the Board had concerns about confusing language 
utilized in the appellant's November 2001 VA examination 
report.  As such, the Board requested clarification as to 
whether the appellant's back disorder clearly and 
unmistakably pre-existed service; and if so, the likelihood 
that it permanently increased or worsened as a result of his 
activities in service. Id., p. 10.  As noted above, the 
opinion requested by the Board was provided in March 2007.  
According to the opinion associated with the claims file, the 
VA examiner found: 

Regarding the lumbar spine, the veteran 
clearly had disk surgery at age 13, 
obviously prior to military service.  
The two [medical] visits noted during 
the military service more likely 
indicate a temporary flare up of the 
back condition more so than an 
aggravation of the back disorder and 
there was a statement made on the exam 
dated 11/02/01 that there was no muscle 
weakness noted at the time of the exam 
in relation to the lower back. 

March 2007 VA medical opinion, p. 3.  Thereafter, he 
diagnosed the appellant with degenerative disk 
disease/degenerative joint disease of the lumbar spine 
status-post multiple surgeries of the lower back; and 
indicated that it was his opinion that "[i]t is not at least 
as likely as not that the veteran's lumbar spine disease was 
related to his military service." Id.     

However, of interest to the Board is the fact that the 
appellant submitted additional evidence in support of his 
claim in January 2008; and this evidence included a copy of 
the March 2007 VA medical opinion which appears to contain a 
nexus statement supportive of the appellant's low back 
disorder claim. See appellant's statement in support with 
additional evidence received in January 2008.  In this 
regard, the Board observes that this March 2007 opinion 
(argued by the appellant to be the original assessment 
performed by the examiner) contains the same findings 
reflected in the indented paragraph above and the same 
diagnosis, but reports the examiner's ultimate opinion as 
"[i]t is at least as likely as not that the veteran's lumbar 
spine disease was related to his military service.  There was 
a note in the claims file stating that while he worked in 
munitions he had to do a lot of lifting and he felt that this 
also had aggravated his back problem." See copy of report, 
pgs. 3-4.  

In light of the evidence provided by the appellant, the Board 
finds that a remand of the appellant's low back disorder 
claim is necessary in order to allow the RO the opportunity 
to investigate this matter and appropriately readjudicate the 
appellant's claim if such readjudication is deemed necessary.   

In terms of the appellant's service-connected right ankle 
disorder, the Board has found (as discussed in the 
Introduction section above) that the appellant expressed 
disagreement with the rating assigned by the RO in the August 
2007 rating decision.  As such, the issue of entitlement to 
an initial rating in excess of 10 percent for recurrent right 
ankle strains is being returned to the RO for issuance of a 
Statement of the Case. See Manlincon v. West, 12 Vet. App. 
238 (1999).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing VA 
regulations is completed, including the 
notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); and Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008). 

2.  The RO should review the 
contradictory copies of the VA medical 
opinion contained in the claims file 
dated in March 2007 (discussed in detail 
above).  Thereafter, the RO should 
investigate the inconsistencies 
contained in the two reports and 
determine which of the two reports 
reflect the correct medical opinion of 
the medical provider.  Thereafter, the 
RO should perform any additional 
development deemed necessary.  

3.  The RO should issue a Statement of 
the Case with respect to the appellant's 
disagreement with the assignment of a 10 
percent disability rating in the August 
2007 rating decision.  The appellant 
should be advised of the need to submit 
a Substantive Appeal to continue with 
his appeal as to the assignment of the 
10 percent disability rating for his 
service-connected recurrent right ankle 
strains and the time limit to do so.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the appellant's claim of entitlement 
to service connection for a low back disorder is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


